17-2565
    Spaulding v. Sessions
                                                                                    BIA
                                                                               Straus, IJ
                                                                           A041 353 795

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

          At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    5th day of October, two thousand eighteen.

    PRESENT:
              RICHARD C. WESLEY,
              DEBRA ANN LIVINGSTON,
                   Circuit Judges,
              GEOFFREY W. CRAWFORD,*
                   District Judge.
    _____________________________________

    MARLON DONOVAN SPAULDING,

                             Petitioner,

                       v.                                        17-2565


    JEFFERSON B. SESSIONS III, UNITED
    STATES ATTORNEY GENERAL,

                   Respondent.
    _____________________________________

    FOR PETITIONER:                  Justin Conlon, Hartford, CT.


    * Chief Judge Geoffrey W. Crawford, of the United States District
    Court for the District of Vermont, sitting by designation.
FOR RESPONDENT:          Marina C. Stevenson, Trial Attorney (Chad
                         A. Readler, Acting Assistant Attorney
                         General; Douglas E. Ginsburg, Assistant
                         Director; Paul Fiorino, Senior Litigation
                         Counsel,   on   the   brief),   Office   of
                         Immigration   Litigation,   United   States
                         Department of Justice, Washington, DC.

     UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

     Petitioner Marlon Donovan Spaulding (“Marlon”1) seeks review

of a July 27, 2017, decision of the BIA affirming the September

28, 2016, decision of an Immigration Judge (“IJ”) denying Marlon’s

motion to terminate removal proceedings.     The IJ ruled that Marlon

had not derived U.S. citizenship from his mother under former

Immigration   and   Nationality   Act   (“INA”)   §   321(a),   8 U.S.C.

§ 1432(a).    In re Marlon Donovan Spaulding, No. A041 353 795

(B.I.A. July 27, 2017), aff’g No. A041 353 795 (Immig. Ct. Hartford

Sept. 28, 2016).     We assume the parties’ familiarity with the

underlying facts and procedural history.

     Under the circumstances of this case, we have considered both

the IJ’s and the BIA’s opinions “for the sake of completeness.”




1 We refer to petitioner by his first name, Marlon, to avoid
confusion with his brother, who has the same last name.
                                  2
Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

2006).        Although our jurisdiction is limited because Marlon was

ordered       removed   for   an   aggravated     felony     offense,   we   retain

jurisdiction to review a claim of citizenship.                      See 8 U.S.C.

§ 1252(a)(2)(C), (D); see also Duarte-Ceri v. Holder, 630 F.3d 83,

87 (2d Cir. 2010); Ashton v. Gonzales, 431 F.3d 95, 97 (2d Cir.

2005)        (“If   [petitioner]    is    a    United    States   citizen,     then

§ 1252(a)(2)(C) cannot bar his petition.”).                    We consider such

claims de novo.         See Jaen v. Sessions, 899 F.3d 182, 185-86 (2d

Cir. 2018); see also Pierre v. Holder, 738 F.3d 39, 47 (2d Cir.

2013).

        If we “find[] from the pleadings and affidavits that no

genuine issue of material fact about the petitioner’s nationality

is presented, [we] . . . decide the nationality claim.”                  8 U.S.C.

§ 1252(b)(5)(A).         But, if we “find[] that a genuine issue of

material fact about the petitioner’s nationality is presented,” we

must transfer the proceeding to the appropriate district court for

a new hearing on the claim.             Id. § 1252(b)(5)(B).

        In    determining     whether    an    alien   has   obtained   derivative

citizenship, we apply the law in effect at the time the last

requirement for derivative citizenship is purportedly fulfilled.

See Ashton, 431 F.3d at 97.              Therefore, because Marlon turned 18


                                           3
in   1994,    he   could   only   derive   citizenship   under   former   INA

§ 321(a), 8 U.S.C. § 1432(a), which was in effect until 2001.             See

Immigration and Nationality (McCarran-Walter) Act, Pub. L. No.

82-414, ch. 477, 66 Stat. 163 (1952) (codified as amended at 8

U.S.C. § 1101 et seq.); see also Child Citizenship Act of 2000,

Pub. L. No. 106-395, § 103, 114 Stat. 1631 (repealing § 321 of the

INA).    Prior to its repeal, § 1432 provided that:

        (a)   A child born outside of the United States of alien
              parents . . . becomes a citizen of the United States
              upon fulfillment of the following conditions:

        (1)   The naturalization of both parents; or

        (2)   The naturalization of the surviving parent if one
              of the parents is deceased; or

        (3)   The naturalization of the parent having legal
              custody of the child when there has been a legal
              separation of the parents or the naturalization of
              the mother if the child was born out of wedlock and
              the paternity of the child has not been established
              by legitimation; and if

        (4)   Such naturalization takes place while such child is
              under the age of eighteen years; and

        (5)   Such child is residing in the United States
              pursuant to a lawful admission for permanent
              residence at the time of the naturalization of the
              parent last naturalized under clause (1) of this
              subsection, or the parent naturalized under clause
              (2) or (3) of this subsection, or thereafter begins
              to reside permanently in the United States while
              under the age of eighteen years.

“[F]or a child to have qualified for automatic citizenship under


                                       4
§   1432(a),     the    conditions         listed    in    one   of     the    first   three

subsections must have been fulfilled, and both the conditions

listed      in    the         last        two   subsections           must     have    been

fulfilled . . . .”            Pierre, 738 F.3d at 45.

      It is uncontested that Marlon satisfied subsections (4) and

(5): his mother naturalized while he was under the age of 18 and

he was residing lawfully in the United States at that time.

Subsections (1) and (2) do not apply to Marlon because his father

is living and naturalized after Marlon turned 18.                            Thus, the only

issue is whether Marlon satisfies subsection (3).

      Subsection (3) has two clauses, only one of which must be

satisfied.       The first requires the “naturalization of the parent

having legal custody of the child when there has been a legal

separation       of     the        parents.”         The     second      requires      “the

naturalization of the mother if the child was born out of wedlock

and   the   paternity         of    the    child    has    not   been    established     by

legitimation.”         Only the second “legitimation” clause is relevant

here because Marlon does not contend that his parents legally

separated.2



2 The BIA noted in its opinion that Marlon may have made some
argument in his district court case (seeking review of the denial
of his citizenship claim) that his parents were legally separated
at the time of his mother’s naturalization, which would bring him
within the first prong of subsection (3). CAR 4 (BIA Decision);
                                                5
     For purposes of derivative citizenship, whether an alien

father has legitimated a child born out of wedlock is determined

by looking to the domestic relations laws of the child’s native

country.   See Poole v. Mukasey, 522 F.3d 259, 265 n.2 (2d Cir.

2008) (“Legitimacy is determined by the law of the country in which

[petitioner] was born . . . .”).    “[A] child born out of wedlock

in Jamaica . . . [claiming derivative citizenship under former

§ 1432(a) is] the ‘legitimated’ child of his biological father

only upon proof that the [father] was married to the child’s

biological mother at some point after the child’s birth.”    In re

Hines, 24 I. & N. Dec. 544, 548 (B.I.A. 2008), overruled on other

grounds by In re Cross, 26 I. & N. Dec. 485, 490–91 (B.I.A. 2015);

see also Legitimation Act of Jamaica § 2 (June 3, 1909), available

at http://moj.gov.jm/laws/legitimation-act.

     Marlon argues that, under BIA precedent, he was not required

to satisfy in any particular order the relevant factors——i.e., his

mother’s naturalization, his birth out of wedlock, and his lack of

legitimation——so long as he satisfied them all at any point before




see Spaulding v. Mayorkas, 725 F. Supp. 2d 303, 310-11 (D. Conn.
2010).   However, Marlon did not make any such representations
before the IJ or BIA, nor has he done so before this Court.
Steevenez v. Gonzales, 476 F.3d 114, 117 (2d Cir. 2007) (“To
preserve an issue for judicial review, the petitioner must first
raise it with specificity before the BIA.”).
                                6
he turned 18.    As support, he cites In re Douglas, 26 I. & N. Dec.

197 (B.I.A. 2013), In re Baires-Larios, 24 I. & N. Dec. 467 (B.I.A.

2008), and In re Fuentes-Martinez, 21 I. & N. Dec. 893 (B.I.A.

1997).   Marlon’s reliance on these cases is misplaced, because

they all concern the first clause of subsection (3); his case is

governed by the second clause.          And, unlike the first clause,

which uses the ambiguous “when,” the second clause uses the word

“if,” which is commonly used to introduce a conditional clause.

See Puello v. Bureau of Citizenship & Immigration Servs., 511 F.3d
324, 327 (2d Cir. 2007) (“[S]tatutory analysis necessarily begins

with the plain meaning of a law’s text and, absent ambiguity, will

generally end there.”) (internal quotation marks omitted); see

also Merriam Webster (online ed.) (defining “if” as “in the event

that” and “on condition that”).      Further, we have previously read

the legitimation clause to require that petitioners born out of

wedlock have not been legitimated at the time of the mother’s

naturalization, rather than at any time before age 18, in order to

derive citizenship.     See, e.g., Grant v. Dep’t of Homeland Sec.,

534 F.3d 102, 105 (2d Cir. 2008) (recognizing that the statute

states   “that   the   mother’s   naturalization   triggers   derivative

citizenship for a child born out of wedlock provided that the

father has not legitimated the child”).        Accordingly, the issue


                                    7
in this case is whether Marlon, who was born out of wedlock, was

legitimated by his father before his mother naturalized.                  If so,

then    Marlon    did    not    derive     citizenship    from    his   mother’s

naturalization.        See Grant, 534 F.3d at 105.

       Marlon was legitimated under Jamaican law when his father

married his mother 13 years after his birth.              See Hines, 24 I. &

N. Dec. at 548.       Marlon acknowledges that his parents married but

argues that the marriage did not legitimate him because neither

his 1976 nor his 2005 Jamaican birth registration forms list his

father.      In this regard, he notes that the 2005 form was issued

after his parents’ 1989 marriage.             This argument fails because,

under Jamaican law, the affirmative act of his parents’ marriage

legitimated him from the date of the marriage.                 See Legitimation

Act § 2; Hines, 24 I. & N. Dec. at 548.              The 2005 form is simply

a printed version of the earlier handwritten form issued in 1976

before his parents’ marriage, and it does not contain updated

information from 2005.

       Contrary   to     Marlon’s    contention,     it   is     unnecessary    to

transfer his case to the district court to determine the status of

Jamaican law on legitimation.             The status of Jamaican law is not

in doubt; the record includes a copy of the Jamaican Legitimation

Act,   and    under     all    relevant   Jamaican   statutes,      a   child   is


                                          8
legitimated by the marriage of his or her parents.        See Hines, 24

I. & N. Dec. at 547–48.     The absence of his father’s name on his

birth registration form is insufficient to raise a genuine issue

of material fact regarding his legitimation.

     Accordingly, we find no error in the agency’s determination

that Marlon was legitimated by his parents’ marriage and thus did

not derive citizenship from his mother’s naturalization alone.

See Hines, 24 I. & N. Dec. at 548.

     Marlon also argues that his removal order violates due process

and equal protection because U.S. Citizenship and Immigration

Services   (“USCIS”)    granted   his   brother,   Omar   Spaulding,   a

certificate of citizenship under identical circumstances.          This

claim is without merit.     The BIA acknowledged that USCIS granted

Marlon’s brother a certificate of citizenship under seemingly

identical circumstances, but observed that the grant may have been

a bureaucratic error—as the Government had argued—which could not

serve as a basis for conferring citizenship on similarly situated

persons.    We agree.     Marlon had no statutory entitlement to

citizenship, and neither we nor the agency are empowered to confer

it upon him, by equity or otherwise.       See INS v. Pangilinan, 486
U.S. 875, 884 (1988) (“Once it has been determined that a person

does not qualify for citizenship, . . . the district court has no


                                   9
discretion to ignore the defect and grant citizenship.” (internal

quotation marks omitted) (alteration in original)); see also Hizam

v. Kerry, 747 F.3d 102, 110 (2d Cir. 2014) (“Courts cannot grant

citizenship through their equitable powers.”).    Because the BIA

provided   a   satisfactory   explanation   for   the   “seemingly

inconsistent treatment,” Zhang v. Gonzales, 452 F.3d 167, 174 (2d

Cir. 2006), it did not violate Marlon’s due process or equal

protection rights.

     For the foregoing reasons, the petition for review is DENIED.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe
                              Clerk of Court




                               10